Title: From David Cobb to Henry Knox, 30 October 1783
From: Cobb, David
To: Knox, Henry


                        
                            Sir
                            Rocky Hill Octr 30th 1783
                        
                        I am directed by the Commander in Chief to inclose you his Farewell Orders, which he desires you to publish
                            on the 2d day of next month; As the General will take measures for publishing them in the Philadelphia Papers, perhaps it
                            will be better, that they come to the Public thro’ that Channel only, as thereby all incorrect Copies will be prevented
                            from appearing. I am Sir with greatest esteem Your Most Obedt Servant
                        
                            David Cobb
                        
                    